Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143176 & (89)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 143176
                                                                    COA: 287201
  LARRY DARNELL JONES,                                              Wayne CC: 07-024701-FC
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion to file a pro per supplement to the application
  for leave to appeal is GRANTED. The application for leave to appeal the February 15,
  2011 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2011                    _________________________________________
         h1019                                                                 Clerk